UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/10 The following Form N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. Dreyfus Global Equity Income Fund Dreyfus International Bond Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Global Equity Income Fund January 31, 2010 (Unaudited) Common Stocks86.8% Shares Value ($) Australia2.5% AMP 20,300 111,943 QBE Insurance Group 6,950 140,441 Brazil5.2% Cia de Saneamento de Minas Gerais 11,300 152,865 Tele Norte Leste Participacoes, ADR 14,531 258,942 Transmissora Alianca de Energia Eletrica 6,046 120,599 France2.8% Suez Environnement 4,553 103,440 Total 3,056 177,503 Germany8.1% Deutsche Post 15,026 261,827 Deutsche Telekom 16,120 208,684 K+S 1,382 77,652 Muenchener Rueckversicherungs 942 141,314 Symrise 5,989 133,101 Hong Kong6.3% CNOOC 65,000 91,235 Hongkong Land Holdings 24,000 111,941 Hopewell Highway Infrastructure 240,952 152,160 HSBC Holdings 17,600 187,622 Link REIT 41,500 99,628 Israel.5% Israel Chemicals 4,056 Italy1.8% ENI 7,694 Japan4.5% Lawson 2,300 104,384 Nintendo 300 83,891 Nomura Holdings 22,700 169,884 Takeda Pharmaceutical 2,300 101,111 Netherlands5.1% Reed Elsevier 10,124 121,949 Royal Dutch Shell, Cl. A 6,786 190,011 Unilever 6,605 202,758 Norway2.3% Aker Solutions 3,758 49,996 Statoil 8,032 179,753 Philippines1.6% Philippine Long Distance Telephone 2,864 Poland1.9% Telekomunikacja Polska 34,985 Singapore6.4% DBS Group Holdings 17,500 176,416 Mapletree Logistics Trust 226,250 125,252 Parkway Holdings 68,637 a 130,113 Singapore Technologies Engineering 98,000 213,748 South Korea1.3% LG Telecom 16,953 Switzerland4.3% Bank Sarasin & Cie, Cl. B 1,156 a 39,554 Novartis 3,828 205,028 Verwaltungs-Und Privat-Bank 390 41,684 Zurich Financial Services 716 151,719 Taiwan2.3% HTC 7,780 75,248 Taiwan Semiconductor Manufacturing 85,421 162,995 Thailand2.0% Advanced Info Service 79,600 United Kingdom8.8% BAE Systems 18,010 101,367 Cable & Wireless 57,241 128,887 GlaxoSmithKline 9,375 182,509 ICAP 12,970 76,163 Vodafone Group 144,006 309,366 Willis Group Holdings 3,690 96,789 United States19.1% Annaly Capital Management 10,149 b 176,390 AT & T 7,396 187,563 Cal-Maine Foods 2,488 81,233 Coca-Cola 2,084 113,057 ConocoPhillips 3,013 144,624 Eli Lilly & Co. 2,723 95,850 Merck & Co. 6,267 239,274 PDL BioPharma 14,106 90,278 Pfizer 11,035 205,913 Philip Morris International 4,202 191,233 Reynolds American 7,915 421,078 Total Common Stocks (cost $8,626,798) Preferred Stocks1.6% Brazil1.1% Vale Capital, Ser. RIO, Conv.,Cum. $3.73 2,198 United States.5% Bunge, Conv., Cum. $51.25 83 Total Preferred Stocks (cost $166,439) Coupon Maturity Principal Bonds and Notes2.7% Rate (%) Date Amount ($) Value ($) Germany.7% Fresenius Finance Jersey, Sr. Unscd. Bonds, Ser. FME, EUR 5.63 8/14/11 50,000 c United Kingdom2.0% Standard Chartered, Jr. Sub. Notes, 8.13 5/29/49 196,000 Total Bonds and Notes (cost $256,672) Other Investment7.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $720,000) 720,000 d Total Investments (cost $9,769,909) 98.2% Cash and Receivables (Net) 1.8% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in real estate investment trust. c Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro d Investment in affiliated money market mutual fund. At January 31, 2010, the aggregate cost of investment securities for income tax purposes was $9,769,909. Net unrealized appreciation on investments was $201,209 of which $535,666 related to appreciated investment securities and $334,457 related to depreciated investment securities. Unrealized Foreign Appreciation Forward Foreign Currency Currency (Depreciation) Exchange Contracts Amounts Cost ($) Value ($) at 1/31/2010 ($) Buys: Australian Dollar, Expiring 2/3/2010 13,869 12,369 12,270 (99) British Pound, Expiring 2/2/2010 24,420 39,352 39,035 (317) Hong Kong Dollar, Expiring 2/2/2010 204,957 26,385 26,398 13 Japanese Yen, Expiring 2/3/2010 1,496,648 16,582 16,581 (1) Singapore Dollar, Expiring 2/3/2010 38,357 27,324 27,276 (48) Sells: Proceeds ($) Brazilian Real, Expiring 6/15/2010 355,000 194,734 183,291 11,443 British Pound, Expiring 2/12/2010 135,000 229,379 215,775 13,604 Euro, Expiring 2/12/2010 183,000 263,730 253,722 10,008 Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,996,936 - - Equity Securities - Foreign+ 468,049 6,510,920 - Corporate Bonds - 274,916 - Mutual Funds 720,000 - - Other Financial Instruments++ - 35,068 - Liabilities ($) Other Financial Instruments++ - (465) - + See Statement of Investments for country classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus International Bond Fund January 31, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes94.0% Rate (%) Date Amount ($) Value ($) Australia1.9% Australia and New Zealand Banking Group, Sr. Notes 5.10 1/13/20 2,010,000 a 2,035,756 BHP Billiton Finance USA, Gtd. Notes 5.50 4/1/14 275,000 303,257 National Australia Bank, Sub. Notes EUR 3.88 6/4/15 1,650,000 b,c 2,294,290 Queensland Treasury, Gov't Gtd. Notes, Ser. 13G AUD 6.00 8/14/13 3,620,000 b 3,292,180 Rio Tinto Finance USA, Gtd. Notes 5.88 7/15/13 1,340,000 1,462,406 Saint George Bank, Sr. Unscd. Notes EUR 6.50 6/24/13 550,000 b 857,646 Belgium1.4% Anheuser-Busch InBev, Gtd. Notes GBP 9.75 7/30/24 125,000 b 279,778 Anheuser-Busch Inbev Worldwide, Gtd. Notes 6.38 1/15/40 1,110,000 a 1,185,656 Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 260,000 a 336,578 Belgium Kingdom, Bonds, Ser. 44 EUR 5.00 3/28/35 3,005,000 b 4,560,885 Delhaize Group, Gtd. Notes 6.50 6/15/17 915,000 d 1,020,536 Brazil1.7% Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/17 585,000 b 2,702,539 Federal Republic of Brazil, Sr. Unscd. Bonds BRL 10.25 1/10/28 1,900,000 b 1,020,557 Federal Republic of Brazil, Unsub. Bonds BRL 12.50 1/5/16 6,425,000 b,d 3,979,410 Petrobras International Finance, Gtd. Notes 5.75 1/20/20 845,000 839,817 Vale Overseas, Gtd. Notes 6.88 11/10/39 900,000 923,519 Canada2.7% Barrick Gold, Sr. Unscd. Notes 6.95 4/1/19 210,000 241,552 Bombardier, Sr. Unscd. Notes 6.30 5/1/14 300,000 a 303,000 Canadian Government, Bonds CAD 4.00 6/1/16 8,175,000 b 8,182,263 Canadian Government, Bonds, Ser. VW17 CAD 8.00 6/1/27 940,000 b 1,321,662 Canadian National Railway, Sr. Unscd. Notes 5.55 3/1/19 280,000 302,698 Husky Energy, Sr. Unscd. Notes 7.25 12/15/19 480,000 561,879 Potash-Saskatchewan, Sr. Unscd. Notes 3.75 9/30/15 650,000 d 663,851 Teck Resources, Sr. Scd. Notes 9.75 5/15/14 605,000 694,238 Teck Resources, Sr. Scd. Notes 10.25 5/15/16 1,495,000 1,715,513 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 220,000 260,150 Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 435,000 535,499 Colombia.6% Republic of Colombia, Unsub. Notes COP 12.00 10/22/15 4,860,000,000 b Denmark.9% NYKREDIT, Sub. Notes EUR 4.90 9/29/49 3,795,000 b,c France5.9% BNP Paribas, Sr. Unscd. Notes EUR 3.25 3/27/12 925,000 b 1,319,030 BNP Paribas Capital Trust VI, Sub. Bonds EUR 5.87 1/29/49 1,350,000 b,c 1,796,905 Carrefour, Sr. Unscd. Notes EUR 5.13 10/10/14 900,000 b 1,368,522 Electricite De France, Sr. Unscd. Notes EUR 5.00 5/30/14 650,000 b 985,952 GDF Suez, Sr. Unscd. Notes EUR 6.25 1/24/14 510,000 b 800,308 Government of France, Bonds EUR 4.00 10/25/14 9,730,000 b 14,472,383 Government of France, Bonds EUR 4.75 4/25/35 3,380,000 b 5,150,549 Lafarge, Sr. Unscd. Notes EUR 5.50 12/16/19 710,000 b 1,016,758 PPR, Sr. Unscd. Notes EUR 8.63 4/3/14 835,000 b 1,383,932 Societe Generale, Jr. Sub. Notes EUR 7.76 5/29/49 350,000 b,c 480,423 Societe Generale, Sr. Unscd. Notes EUR 5.25 3/28/13 550,000 b 826,414 Societe Generale, Sub. Notes EUR 6.13 8/20/18 500,000 b 794,542 Veolia Environnement, Sr. Unsub. Notes EUR 6.13 11/25/33 650,000 b 1,010,261 Veolia Environnement, Sr. Unscd. Notes EUR 6.75 4/24/19 590,000 b 977,681 Germany11.2% BMW Finance, Gtd. Notes EUR 3.88 1/18/17 2,650,000 b 3,615,330 BMW Finance, Gtd. Notes EUR 5.25 2/4/11 350,000 b 502,057 BMW US Capital, Gtd. Notes EUR 5.00 5/28/15 355,000 b 528,955 Bundesrepublik Deutschland, Bonds, Ser. 05 EUR 4.00 1/4/37 4,980,000 b 6,940,128 Bundesrepublik Deutschland, Bonds, Ser. 01 EUR 5.00 7/4/11 1,735,000 b 2,543,501 Bundesrepublik Deutschland, Bonds, Ser. 03 EUR 4.25 1/4/14 11,665,000 b 17,565,219 Bundesrepublik Deutschland, Bonds, Ser. 08 EUR 4.25 7/4/18 9,565,000 b 14,456,022 Bundesrepublik Deutschland, Bonds, Ser. 03 EUR 4.75 7/4/34 1,345,000 b 2,084,901 Daimler International Finance, Gtd. Notes EUR 5.88 9/8/11 350,000 b 513,282 Daimler International Finance, Gtd. Notes, Ser. 6 EUR 6.88 6/10/11 345,000 b 510,842 Deutsche Bank, Sr. Unscd. Notes EUR 5.13 8/31/17 150,000 b 227,102 Deutsche Telekom International Finance, Gtd. Notes EUR 5.75 4/14/15 905,000 b 1,394,790 Deutsche Telekom International Finance, Gtd. Bonds EUR 7.13 7/11/11 350,000 b,c 521,214 E.ON International Finance, Gtd. Notes EUR 4.88 1/28/14 580,000 b 871,948 E.ON International Finance, Gtd. Notes EUR 5.50 10/2/17 620,000 b 959,350 Eurohypo, Bonds, Ser. 2212 EUR 4.50 1/21/13 440,000 a,b 651,244 Heidelbergcement, Gtd. Notes EUR 8.50 10/31/19 3,845,000 b 5,624,253 KFW, Gov't Gtd. Bonds JPY 1.75 3/23/10 21,000,000 b 233,119 KFW, Gov't Gtd. Notes JPY 2.05 2/16/26 3,000,000 b 33,681 RWE Finance, Gtd. Notes EUR 6.63 1/31/19 550,000 b 923,338 Volkswagen International Finance, Gtd. Notes EUR 4.88 5/22/13 645,000 b 947,019 Hong Kong.3% Hutchison Whampoa International, Gtd. Notes 4.63 9/11/15 725,000 a,d 739,928 Hutchison Whampoa International, Gtd. Notes 7.63 4/9/19 915,000 a 1,052,976 Hungary1.9% Hungary Government, Bonds, Ser. 17/B HUF 6.75 2/24/17 850,500,000 b 4,093,162 Hungary Government, Bonds, Ser. 19/A HUF 6.50 6/24/19 1,325,000,000 b 6,220,121 Indonesia4.1% Indonesia Government, Bonds, Ser. FR44 IDR 10.00 9/15/24 7,000,000,000 b,c 756,931 Indonesia Government, Bonds, Ser. FR44 IDR 10.00 9/15/24 10,000,000,000 b,c 1,081,329 Indonesia Government, Bonds, Ser. FR36 IDR 11.50 9/15/19 12,500,000,000 b,c 1,502,185 Indonesia Government, Bonds, Ser. FR36 IDR 11.50 9/15/19 15,300,000,000 b,c 1,838,674 Indonesia Government, Bonds, Ser. FR44 IDR 10.00 9/15/24 77,550,000,000 b 8,385,710 Indonesia Government, Bonds, Ser. FR23 IDR 11.00 12/15/12 79,025,000,000 b 9,126,619 Italy1.8% Atlantia, Gtd. Notes EUR 5.63 5/6/16 1,450,000 b 2,235,486 Atlantia, Gtd. Notes EUR 1.17 6/9/11 100,000 b,c 138,638 Enel-Societa Per Azioni, Notes EUR 5.63 6/21/27 760,000 b 1,137,864 Enel Finance International, Gtd. Notes 5.70 1/15/13 1,345,000 a 1,472,915 Telecom Italia, Sr. Unscd. Notes EUR 8.25 3/21/16 820,000 b 1,399,030 Telecom Italia, Sr. Unscd. Notes GBP 5.63 12/29/15 900,000 b 1,493,212 Telecom Italia Financial, Gtd. Notes EUR 7.50 4/20/11 355,000 b,c 526,829 Wind Acquisition Finance, Gtd. Notes EUR 11.75 7/15/17 970,000 a,b 1,449,136 Jamaica.2% Digicel Group, Sr. Notes 8.25 9/1/17 1,100,000 a Japan12.4% Development Bank of Japan, Gov't Gtd. Notes JPY 1.05 6/20/23 34,000,000 b 341,742 Development Bank of Japan, Gov't. Gtd. Bonds JPY 1.40 6/20/12 8,000,000 b 90,778 Development Bank of Japan, Gov't. Gtd. Bonds JPY 1.70 9/20/22 24,000,000 b 264,261 Japan Finance Organization for Municipalities, Gov't Gtd. Notes JPY 1.35 11/26/13 11,000,000 b 125,728 Japan Finance Organization for Municipalities, Gov't. Gtd. Bonds JPY 1.55 2/21/12 6,000,000 b 68,106 Japan Government, Sr. Unscd. Bonds, Ser. 288 JPY 1.70 9/20/17 1,247,250,000 b 14,591,685 Japan Government, Sr. Unscd. Bonds, Ser. 11 JPY 1.70 6/20/33 2,111,850,000 b 21,071,450 Japan Government, Sr. Unscd. Bonds, Ser. 303 JPY 1.40 9/20/19 1,500,000,000 b 16,724,090 Japan Government, Sr. Unscd. Bonds, Ser. 296 JPY 1.50 9/20/18 1,090,000,000 b 12,462,396 Japan Government, Sr. Unscd. Bonds, Ser. 8 JPY 1.00 6/10/16 210,000,000 b 2,264,384 Malaysia.8% Malaysian Government, Bonds, Ser. 0409 MYR 3.74 2/27/15 15,250,000 b Mexico1.2% Mexican Bonos, Bonds, Ser. M 10 MXN 7.75 12/14/17 83,660,000 b Netherlands1.9% Elsevier Finance, Gtd. Notes EUR 6.50 4/2/13 900,000 b 1,383,325 ING Bank, Sub. Notes EUR 5.50 1/4/12 560,000 b 811,654 Koninklijke KPN, Sr. Unscd. Notes EUR 4.75 1/17/17 575,000 b 835,724 Koninklijke KPN, Sr. Unscd. Bonds EUR 6.50 1/15/16 100,000 b 159,034 Netherlands Government, Bonds EUR 4.00 7/15/18 970,000 b 1,416,382 Netherlands Government, Bonds EUR 4.00 1/15/37 4,335,000 b 5,971,702 Norway.5% DNB Nor Bank, Sub. Notes EUR 0.92 5/30/17 50,000 b,c 65,926 DNB Nor BOLIGKREDITT, Covered Bonds EUR 3.38 1/20/17 1,950,000 b 2,691,264 Poland1.9% Poland Government, Bonds, Ser. 0413 PLN 5.25 4/25/13 30,270,000 b 10,460,994 Republic of Poland, Sr. Unscd. Notes 6.38 7/15/19 120,000 130,431 Russia.2% Russian Federation, Sr. Unscd. Bonds 7.50 3/31/30 770,800 c South Korea.0% Export-Import Bank of Korea, Sr. Unscd. Notes EUR 5.75 5/22/13 100,000 b Spain1.0% Repsol International Finance, Gtd. Notes EUR 4.63 10/8/14 1,565,000 b 2,319,148 Santander International, Bank Gtd. Notes EUR 5.63 2/14/12 550,000 b 816,455 Telefonica Emisiones, Gtd. Notes EUR 4.69 11/11/19 900,000 b 1,260,852 Telefonica Emisiones, Gtd. Notes EUR 5.50 4/1/16 650,000 b 985,035 Supranational.2% Eurasian Development Bank, Sr. Unscd. Notes 7.38 9/29/14 515,000 a 548,475 European Investment Bank, Sr. Unscd. Bonds JPY 1.40 6/20/17 38,600,000 b 439,410 Sweden4.0% Nordea Bank, Sr. Unscd. Notes EUR 4.50 5/12/14 650,000 b 953,394 STADSHYPOTEK, Covered Bonds EUR 3.00 10/1/14 3,675,000 b 5,118,733 Svenska Handelsbanken, Jr. Sub. Notes EUR 4.19 12/29/49 2,265,000 b,c 2,810,680 Swedish Government, Bonds, Ser. 1052 SEK 4.25 3/12/19 58,425,000 b 8,566,831 Swedish Government, Bonds, Ser. 1050 SEK 3.00 7/12/16 550,000 b 75,187 Swedish Government, Bonds, Ser. 1050 SEK 3.00 7/12/16 34,300,000 b 4,688,963 Switzerland1.1% Credit Suisse Group Capital V, Bank Gtd. Notes EUR 6.91 11/29/49 1,000,000 b,c 1,407,299 Credit Suisse Group Capital II, Bank Gtd. Notes EUR 7.97 12/29/49 160,000 b,c 224,613 Credit Suisse London, Sr. Unscd. Notes EUR 6.13 5/16/14 865,000 b 1,345,906 Credit Suisse New York, Sr. Unscd. Notes 5.50 5/1/14 215,000 235,248 Holcim US Finance, Gtd. Notes 6.00 12/30/19 1,205,000 a 1,270,822 Holcim Capital, Gtd. Notes 6.88 9/29/39 290,000 a 312,928 Roche Holdings, Gtd. Notes EUR 5.63 3/4/16 615,000 b 961,853 Turkey.5% Turkey Government, Bonds TRY 11.00 8/6/14 4,250,000 b United Kingdom11.4% ASIF III Jersey, Sr. Scd. Notes EUR 5.50 3/7/11 2,220,000 b 3,049,447 Barclays Bank, Sr. Unscd. Notes, Ser. 1 5.00 9/22/16 1,140,000 1,173,532 Barclays Bank, Sr. Unscd. Notes 6.75 5/22/19 1,290,000 1,442,896 Barclays Bank, Sub. Notes EUR 4.88 12/29/49 1,200,000 b,c 1,247,851 Barclays Bank, Sub. Notes EUR 6.00 1/23/18 925,000 b 1,380,083 BAT International Finance, Gtd. Notes EUR 5.38 6/29/17 730,000 b 1,112,845 BAT International Finance, Gtd. Notes GBP 6.38 12/12/19 835,000 b 1,444,422 Diageo Capital, Gtd. Notes EUR 5.50 7/1/13 345,000 b 522,835 FCE Bank, Sr. Unscd. Notes EUR 7.13 1/16/12 3,400,000 b 4,714,103 HSBC Capital Funding, Gtd. Bonds EUR 5.37 10/29/49 1,560,000 b,c 1,941,240 HSBC Holdings, Sub. Notes EUR 6.25 3/19/18 900,000 b 1,439,129 Lloyds TSB Bank, Bank Gtd. Bonds 4.38 1/12/15 2,360,000 a 2,348,755 National Grid, Sr. Unscd. Notes 6.30 8/1/16 260,000 288,665 National Grid, Sr. Unscd. Notes EUR 5.00 7/2/18 1,315,000 b 1,946,424 Reed Elsevier Investment, Gtd. Notes GBP 7.00 12/11/17 750,000 b 1,338,729 Royal Bank of Scotland, Sr. Unscd. Notes EUR 5.75 5/21/14 1,150,000 b 1,695,536 United Kingdom Gilt, Bonds GBP 4.25 3/7/36 8,570,000 b 13,363,537 United Kingdom Gilt, Bonds GBP 2.25 3/7/14 6,380,000 b,d 10,057,105 United Kingdom Gilt, Bonds GBP 4.50 3/7/19 6,284,000 b 10,493,313 United Kingdom Gilt, Bonds GBP 5.00 3/7/12 230,000 b 394,115 Vodafone Group, Sr. Unscd. Notes GBP 8.13 11/26/18 505,000 b 985,484 United States21.5% AES, Sr. Unscd. Notes 7.75 10/15/15 1,740,000 1,753,050 American Express, Sr. Unscd. Notes 7.25 5/20/14 1,795,000 2,052,748 Anadarko Petroleum, Sr. Unscd. Notes 8.70 3/15/19 825,000 1,026,670 Aramark, Gtd. Notes 8.50 2/1/15 1,725,000 1,737,937 AT&T, Sr. Unscd. Notes 5.80 2/15/19 270,000 288,495 AT&T, Sr. Unscd. Notes 6.40 5/15/38 540,000 559,187 AT&T, Sr. Unscd. Notes EUR 6.13 4/2/15 50,000 b 78,501 Autozone, Sr. Unscd. Notes 5.75 1/15/15 1,090,000 1,185,833 Baker Hughes, Sr. Unscd. Notes 7.50 11/15/18 475,000 577,981 Ball, Gtd. Notes 7.38 9/1/19 1,665,000 1,744,087 Bank of America, Sub. Notes EUR 4.00 3/28/18 250,000 b,c 331,096 Bank of America, Sr. Unscd. Notes 4.90 5/1/13 575,000 604,117 Bank of America, Sr. Unscd. Notes 7.38 5/15/14 1,825,000 2,070,448 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 375,000 c 373,941 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 285,000 c 287,220 Capital One Capital VI, Gtd. Notes 8.88 5/15/40 865,000 906,483 Cargill, Sr. Unscd. Notes EUR 6.25 7/24/15 600,000 b 942,855 Cargill, Sr. Unscd. Notes EUR 4.38 4/29/13 950,000 b 1,383,679 CC Holdings, Sr. Scd. Notes 7.75 5/1/17 685,000 a 741,513 CenturyTel, Sr. Unscd. Notes, Ser. Q 6.15 9/15/19 285,000 296,857 Chesapeake Energy, Gtd. Notes 7.50 9/15/13 475,000 484,500 Chesapeake Energy, Gtd. Bonds EUR 6.25 1/15/17 1,365,000 b 1,816,871 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.70 12/10/49 1,375,000 c 1,301,129 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 4,090,000 4,114,548 Clear Channel Worldwide, Gtd. Notes 9.25 12/15/17 115,000 a,d 118,163 Clear Channel Worldwide, Gtd. Notes 9.25 12/15/17 1,990,000 a 2,059,650 Consumers Energy, First Mortgage Bonds, Ser. P 5.50 8/15/16 910,000 991,113 Consumers Energy, First Mortgage Bonds 6.70 9/15/19 480,000 550,596 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 1,654,000 a 1,761,510 DirecTV Holdings, Gtd. Notes 5.88 10/1/19 340,000 a 356,334 Discover Financial Services, Sr. Unscd. Notes 10.25 7/15/19 880,000 1,052,418 Discovery Communications, Gtd. Notes 5.63 8/15/19 985,000 1,037,704 Dish DBS, Gtd. Notes 7.75 5/31/15 1,050,000 1,086,750 Dish DBS, Gtd. Notes 7.13 2/1/16 700,000 705,250 Dish DBS, Gtd. Notes 7.88 9/1/19 470,000 487,625 Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 1,730,000 2,072,388 Dow Chemical, Sr. Unscd. Notes 5.90 2/15/15 525,000 569,876 El Paso, Sr. Unscd. Notes 7.00 6/15/17 880,000 904,117 Energy Transfer Partners, Sr. Unscd. Notes 8.50 4/15/14 225,000 264,385 Enterprise Products Operations, Gtd. Notes 6.13 10/15/39 1,920,000 1,904,210 EQT, Sr. Unscd. Notes 8.13 6/1/19 505,000 609,532 FirstEnergy Solutions, Gtd. Notes 4.80 2/15/15 360,000 d 374,957 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 1,916,000 2,086,480 General Electric Capital, Sr. Unscd. Notes 5.50 1/8/20 5,595,000 5,551,460 General Electric Capital, Sr. Unscd. Notes 5.88 1/14/38 1,080,000 1,003,291 General Electric Capital, Sub. Bonds EUR 4.63 9/15/66 825,000 b,c 943,687 Georgia-Pacific, Gtd. Notes 7.00 1/15/15 295,000 a 302,375 Georgia-Pacific, Gtd. Notes 7.13 1/15/17 528,000 a 543,840 GMAC Commercial Mortgage Securities, Ser. 2003-C3, Cl. A2 4.22 4/10/40 44,366 44,660 GMAC Commercial Mortgage Securities, Ser. 2002-C2, Cl. A2 5.39 10/15/38 91,326 93,854 Goldman Sachs Group, Sr. Unscd. Notes 7.50 2/15/19 3,010,000 3,494,706 Goodyear Tire & Rubber, Sr. Unscd. Notes 10.50 5/15/16 1,605,000 d 1,749,450 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 1,805,000 a 1,899,864 HCA, Sr. Scd. Notes 7.88 2/15/20 1,790,000 a 1,843,700 IBM, Sr. Unscd. Notes 5.60 11/30/39 247,000 254,074 IBM, Sr. Unscd. Notes EUR 6.63 1/30/14 600,000 b 952,778 Ipalco Enterprises, Sr. Scd. Notes 7.25 4/1/16 370,000 a 377,400 Iron Mountain, Sr. Sub. Notes 8.38 8/15/21 800,000 834,000 JPMorgan Chase & Co., Sr. Unscd. Notes 6.30 4/23/19 920,000 1,019,083 JPMorgan Chase & Co., Sr. Unscd. Notes 4.75 5/1/13 275,000 295,528 JPMorgan Chase & Co., Sr. Unscd. Notes EUR 5.25 5/8/13 200,000 b 300,547 JPMorgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. A2 5.63 12/5/27 4,135,000 a 4,275,982 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.80 3/1/21 1,095,000 d 1,157,795 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 320,000 364,492 Kraft Foods, Sr. Unscd. Notes EUR 6.25 3/20/15 2,250,000 b 3,475,352 Lamar Media, Gtd. Notes 6.63 8/15/15 1,694,000 1,638,945 Levi Strauss & Co., Sr. Unscd. Notes EUR 8.63 4/1/13 1,150,000 b 1,626,366 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 480,000 557,450 Merrill Lynch Mortgage Trust, Ser. 2005-CIP1, Cl. A2 4.96 7/12/38 135,000 138,473 Metropolitan Life Global Funding I, Sr. Scd. Notes 5.13 6/10/14 240,000 a 257,373 Metropolitan Life Global Funding I, Sr. Scd. Notes 5.13 4/10/13 900,000 a 970,270 MGM Mirage, Sr. Scd. Notes 11.13 11/15/17 1,920,000 a 2,169,600 Morgan Stanley Capital I, Ser. 2006-IQ12, Cl. A1 5.26 12/15/43 12,829 13,185 Morgan Stanley, Sr. Unscd. Notes 7.30 5/13/19 1,390,000 1,572,935 Morgan Stanley, Sr. Unscd. Notes EUR 5.50 10/2/17 1,750,000 b 2,520,263 Mosaic, Sr. Unscd. Notes 7.38 12/1/14 290,000 a,c 311,209 Newfield Exploration, Sr. Sub. Notes 6.88 2/1/20 1,089,000 1,091,723 Newfield Exploration, Sr. Sub. Notes 7.13 5/15/18 40,000 40,700 News America, Gtd. Notes 6.15 3/1/37 900,000 917,403 News America, Gtd. Notes 6.90 3/1/19 200,000 229,768 NRG Energy, Gtd. Notes 7.38 1/15/17 720,000 717,300 Pacific Gas & Electric, Sr. Unscd. Notes 8.25 10/15/18 110,000 136,950 Peabody Energy, Gtd. Notes 7.38 11/1/16 1,620,000 1,729,350 Peabody Energy, Gtd. Notes, Ser. B 6.88 3/15/13 110,000 112,063 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 1,460,000 a 1,496,500 Petrohawk Energy, Gtd. Notes 7.88 6/1/15 175,000 180,250 Petrohawk Energy, Gtd. Notes 9.13 7/15/13 115,000 120,463 Petrohawk Energy, Gtd. Notes 10.50 8/1/14 525,000 582,750 Pfizer, Sr. Unscd. Bonds EUR 5.75 6/3/21 600,000 b 953,919 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 285,000 304,290 Philip Morris International, Sr. Unscd. Notes 6.88 3/17/14 1,765,000 2,036,782 Plains All American Pipeline, Gtd. Notes 4.25 9/1/12 500,000 523,441 Plains All American Pipeline, Gtd. Notes 8.75 5/1/19 470,000 585,871 Principal Financial Global Funding II, Sr. Scd. Notes EUR 4.50 1/26/17 250,000 b 326,019 Procter & Gamble, Sr. Unscd. Notes EUR 5.13 10/24/17 625,000 b 959,792 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 742,000 775,207 Qwest, Sr. Unscd. Notes 7.88 9/1/11 575,000 605,187 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 170,000 180,339 Reed Elsevier Capital, Gtd. Notes 8.63 1/15/19 805,000 1,011,138 Reynolds Group Escrow, Sr. Scd. Notes EUR 7.75 10/15/16 1,145,000 a,b 1,595,497 Schering-Pough, Gtd. Notes EUR 5.38 10/1/14 890,000 b 1,360,668 Simon Property Group, Sr. Unscd. Notes 6.75 5/15/14 1,315,000 1,463,343 Staples, Gtd. Notes 9.75 1/15/14 830,000 1,013,336 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 2,120,000 2,173,000 Sungard Data Systems, Gtd. Notes 10.63 5/15/15 115,000 125,638 Tyco International Finance, Gtd. Notes 4.13 10/15/14 260,000 271,296 Verizon Communications, Sr. Unscd. Notes 6.10 4/15/18 285,000 312,396 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 150,000 177,174 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 43,565 44,356 Waste Management, Gtd. Notes 7.38 3/11/19 840,000 984,777 Wells Fargo & Co., Sr. Unscd. Notes, Ser. I 3.75 10/1/14 1,755,000 d 1,772,187 Wells Fargo & Co., Sr. Unscd. Notes 4.38 1/31/13 275,000 289,478 Windstream, Gtd. Notes 7.88 11/1/17 1,730,000 a 1,717,025 WM Covered Bond Program, Covered Notes EUR 4.00 9/27/16 510,000 b 705,689 Venezuela.8% Petroleos De Venezuela, Gtd. Notes 5.38 4/12/27 9,040,000 Total Bonds and Notes (cost $517,654,137) Principal Short-Term Investments.9% Amount ($) Value ($) U.S. Treasury Bills 0.05% 4/22/10 (cost $4,679,511) 4,680,000 e Other Investment5.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $28,552,000) 28,552,000 f Investment of Cash Collateral for Securities Loaned2.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $11,204,627) 11,204,627 f Total Investments (cost $562,090,275) 102.1% Liabilities, Less Cash and Receivables (2.1%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2010, these securities had a total market value of $37,575,724 or 6.9% of net assets. b Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar COPColombia EUREuro GBPBritish Pound HUFHungary Forint IDRIndonesian Rupiah JPYJapanese Yen MXNMexican New Peso MYRMalaysian Ringgit PLN Polish Zloty SEKSwedish Krona TRYTurkish Lira c Variable rate securityinterest rate subject to periodic change. d Security, or portion thereof, on loan. At January 31, 2010, the total market value of the fund's securities on loan is $20,784,812 and the total market value of the collateral held by the fund is $21,556,845, consisting of cash collateral of $11,204,627 and U.S. Government and Agency securities valued at $10,352,218. e Held by a broker as collateral for open financial futures positions. f Investment in affiliated money market mutual fund. At January 31, 2010, the aggregate cost of investment securities for income tax purposes was $562,090,275. Net unrealized depreciation on investments was $2,398,281 of which $7,849,559 related to appreciated investment securities and $10,247,840 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES January 31, 2010 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2010 ($) Financial Futures Short U.S. Treasury 5 Year Notes 71 (8,268,727) March 2010 (15,716) U.S. Treasury 10 Year Notes 808 (95,470,250) March 2010 (259,517) U.S. Treasury 30 Year Bonds 99 (11,762,438) March 2010 369,468 Financial Futures Long Euro Bund 10 Year 320 53,502,412 March 2010 389,634 Japanese 10 Year Bond 14 21,637,844 March 2010 (60,819) Gross Unrealized Appreciation Gross Unrealized Depreciation STATEMENT OF OPTIONS WRITTEN January 31, 2010 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options 10-Year USD LIBOR-BBA, September 2012 @ 4.47 4,754,000 a (223,656) 10-Year USD LIBOR-BBA, November 2012 @ 4.76 7,430,000 a (426,385) Put Options 10-Year USD LIBOR-BBA, September 2012 @ 4.47 4,754,000 a (371,117) 10-Year USD LIBOR-BBA, November 2012 @ 4.76 7,430,000 a (513,208) (Premiums received $1,601,853) BBA-British Bankers Association LIBOR-London Interbank Offered Rate USD-US Dollar a Non-income producing security. Upfront Unrealized Notional Reference (Pay) /Receive Market Premiums Receivable Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Expriration Value (Payable) ($) (Depreciation) ($) 18,160,000 ITRAXX Europe S5 Index JP Morgan (1.00) 12/20/2014 492,899.40 554,300.95 (61,402) 4,947,500 Obrigacoes Do Tesouro, 5.45%, 09/23/2013 JP Morgan (1.00) 3/20/2015 140,463.77 72,560.17 67,904 4,947,500 Obrigacoes Do Tesouro, 5.45%, 09/23/2013 JP Morgan (1.00) 3/20/2015 140,406.05 79,375.43 61,031 9,895,000 Bonos Y Oblig Del Estado, 5.5%, 07/30/2017 JP Morgan (1.00) 3/20/2015 130,193.54 124,610.41 5,583 7,256,700 Dow Jones CDX.NA.HY.13 Index Goldman, Sachs & Co. 5.00 12/20/2014 (164,317.80) (457,976.98) 293,659 14,652,000 Dow Jones CDX.NA.HY.13 Index JP Morgan 5.00 12/20/2014 (333,808.99) (834,396.25) 500,587 Gross Unrealized Appreciation Gross Unrealized Depreciation Upfront Unrealized Notional Reference (Pay) /Receive Market Premiums Receivable Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Expriration Value (Payable) ($) (Depreciation) ($) 7,400,000 USD - 6 Month Libor Goldman, Sachs & Co. (2.54) 5/14/2014 (91,826.01) 0 (91,826) 1,800,000 EUR - 6 Month Libor Goldman, Sachs & Co. 3.79 6/12/2019 148,548.60 0 148,549 3,700,000 EUR - 1 Year Libor Goldman, Sachs & Co. 2.70 5/14/2014 148,397.70 0 148,398 1,340,000 GBP - 6 Month Libor JP Morgan 6.30 6/18/2011 161,281.02 0 161,281 14,200,000 JPY - 6 Month Yenibor JP Morgan 1.67 12/7/2017 7,038.58 0 7,038 33,000,000 JPY - 6 Month Yenibor JP Morgan 1.36 1/19/2012 6,472.85 0 6,473 205,000,000 JPY - 6 Month Yenibor JP Morgan 1.13 2/16/2019 (24,252.31) 0 (24,252) 27,000,000 JPY - 6 Month Yenibor JP Morgan 2.08 7/28/2016 22,031.37 0 22,031 Gross Unrealized Appreciation Gross Unrealized Depreciation % #N/A #N/A #N/A Notional Reference Credit Default (Pay) Receive At January 31, 2010, the fund held the following forward foreign currency exchange contracts: Unrealized Foreign Appreciation Forward Foreign Currency Currency (Depreciation) Exchange Contracts Amounts Cost Value ($) at 1/31/2010($) Buys: Argentine Peso, Expiring 2/5/2010 35,250,000 9,210,870 9,206,299 (4,571) Australian Dollar, Expiring 2/25/2010 3,390,000 3,044,152 2,991,041 (53,111) British Pound, Expiring 2/25/2010 5,560,000 8,981,413 8,885,949 (95,464) Canadian Dollar, Expiring 2/25/2010 12,935,000 12,184,611 12,096,856 (87,755) Egyptian Pound, Expiring 2/8/2010 50,640,000 9,285,780 9,260,902 (24,878) Euro, Expiring 2/1/2010 2,532,666 3,535,602 3,511,544 (24,058) Hungary Forint, Expiring 2/5/2010 990,060,000 5,272,587 5,054,529 (218,058) Japanese Yen, Expiring 2/25/2010 468,165,000 5,188,746 5,186,977 (1,769) Japanese Yen, Expiring 2/25/2010 1,396,045,000 15,575,644 15,467,310 (108,334) Japanese Yen, Expiring 2/25/2010 150,005,000 1,674,574 1,661,962 (12,612) Japanese Yen, Expiring 2/25/2010 96,769,000 1,080,457 1,072,140 (8,317) Japanese Yen, Expiring 2/25/2010 22,205,000 247,841 246,018 (1,823) Japanese Yen, Expiring 2/25/2010 945,000,000 10,586,847 10,470,012 (116,835) Japanese Yen, Expiring 2/25/2010 945,000,000 10,573,817 10,470,012 (103,805) South Korean Won, Expiring 2/26/2010 26,859,045,000 23,054,974 23,101,859 46,885 South Korean Won, Expiring 2/26/2010 4,972,500,000 4,268,240 4,276,920 8,680 South Korean Won, Expiring 2/26/2010 2,185,000,000 1,877,551 1,879,351 1,800 South Korean Won, Expiring 2/26/2010 2,150,000,000 1,847,476 1,849,247 1,771 South Korean Won, Expiring 2/26/2010 5,505,470,000 4,900,285 4,735,336 (164,949) Malaysian Ringgit, Expiring 2/25/2010 20,610,000 6,048,955 6,034,797 (14,158) Malaysian Ringgit, Expiring 2/25/2010 16,450,000 4,828,011 4,816,711 (11,300) Norwegian Krone, Expiring 2/25/2010 76,885,000 13,143,016 12,965,767 (177,249) Norwegian Krone, Expiring 2/25/2010 67,190,000 11,499,624 11,330,817 (168,807) Philippines Peso, Expiring 2/5/2010 423,110,000 9,210,057 9,091,710 (118,347) Romanian Leu, Expiring 2/5/2010 15,085,000 5,173,183 5,082,753 (90,430) Russian Ruble, Expiring 2/3/2010 92,000,000 3,064,624 3,027,072 (37,552) Singapore Dollar, Expiring 2/25/2010 19,541,000 13,960,849 13,893,108 (67,741) Sells: Proceeds ($) Brazilian Real, Expiring 2/25/2010 6,090,000 3,330,053 3,216,373 113,680 Colombia, Expiring 2/25/2010 5,848,100,000 2,980,303 2,941,243 39,060 Euro, Expiring 2/25/2010 870,000 1,244,518 1,206,181 38,337 Euro, Expiring 2/25/2010 1,520,000 2,174,330 2,107,351 66,979 Euro, Expiring 2/25/2010 280,000 395,241 388,196 7,045 Euro, Expiring 2/25/2010 5,580,000 7,878,915 7,736,195 142,720 Euro, Expiring 2/25/2010 7,940,000 11,182,458 11,008,135 174,323 Euro, Expiring 2/25/2010 7,400,000 10,426,622 10,259,471 167,151 Euro, Expiring 2/25/2010 8,025,000 11,302,169 11,125,980 176,189 Euro, Expiring 2/25/2010 8,970,000 12,631,823 12,436,142 195,681 Euro, Expiring 2/25/2010 7,500,000 10,531,552 10,398,112 133,440 Euro, Expiring 2/25/2010 7,500,000 10,533,052 10,398,112 134,940 Euro, Expiring 2/25/2010 2,540,000 3,545,622 3,521,494 24,128 Hungary Forint, Expiring 2/25/2010 2,027,100,000 10,461,912 10,321,216 140,696 Mexican New Peso, Expiring 2/25/2010 42,015,000 3,242,324 3,202,892 39,432 Philippines Peso, Expiring 2/5/2010 186,735,000 4,030,541 4,012,527 18,014 Poland Zloty, Expiring 2/25/2010 15,180,000 5,245,879 5,187,628 58,251 Swedish Krona, Expiring 2/25/2010 19,560,000 2,707,154 2,647,340 59,814 Swedish Krona, Expiring 2/25/2010 69,040,000 9,504,667 9,344,190 160,477 Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: U.S. Treasury - 4,679,511 - Corporate Bonds - 235,770,362 - Foreign Government - 272,845,207 - Commercial Mortgage-Backed - 6,572,800 - Mutual Funds 39,756,627 - - Other Financial Instruments++ 759,102 3,372,027 - Liabilities ($) Other Financial Instruments++ (336,052) (3,423,769) - + Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Investments in swap transactions are valued each business day by a pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk and including interest rate risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Options: A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. The fund writes (sells) put and call options primarily to hedge against changes in security prices, or securities that the fund intends to purchase, or against fluctuations in value caused by changes in prevailing market interest rates or other market conditions. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contracts term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The funds maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contracts remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the funds exposure to the counterparty. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected on the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. GAAP includes required disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. There are amendments, which require additional disclosures about the current status of the payment/performance risk of a guarantee. All changes to accounting policies have been made in accordance with these amendments and are incorporated within current period as part of the Notes to the Statement of Investments and disclosures within this Note. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2010 By: /s/ James Windels James Windels Treasurer Date: March 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
